United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1918
Issued: June 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 21, 2009 appellant filed a timely appeal from a March 16, 2009 merit decision of
the Office of Workers’ Compensation Programs affirming a July 23, 2008 decision that denied
his claim. Pursuant to 20 C.F.R. §§ 501.2 and 501.3, the Board has jurisdiction over the merits
of the claim.
ISSUE
The issue is whether appellant established that he sustained right calf, knee or back
conditions causally related to his employment injury of April 23, 2008.
FACTUAL HISTORY
On April 24, 2008 appellant, a 33-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) for an injury to his right leg and calf muscle that he sustained on April 23, 2008
when, while delivering a parcel, he slipped and fell. The Office accepted his claim for right leg
strain.

Appellant submitted reports and notes signed by chiropractors, a physical therapist, and a
registered nurse. The chiropractic treatment reports and notes diagnosed right leg strain, sciatica,
compression deformities, lumbosacral sprain and strain and radiculopathy at the L5-S1 level.
Appellant submitted an April 26, 2008 report in which Dr. Joseph Mooney, Boardcertified in emergency medicine, reported findings on examination and diagnosed right sciatica.
Appellant submitted an April 28, 2008 report, signed by Cindy J. Jones, a licensed
practical nurse, reporting findings on examination and diagnosing back pain with radiculopathy.
The portion of the report diagnosing back pain was also signed by Dr. Chad H. Dunkle, Boardcertified in family medicine.
Appellant submitted a May 2, 2008 report in which Dr. W. Douglas Ross, orthopedist,
reviewed appellant’s history of injury, presented findings on examination and diagnosed knee
sprain. Regarding the history of injury, Dr. Ross noted that appellant had fallen on a step with
his right leg and foot stretched out before him. He stated that appellant complained of right calf
pain, but denied any associated knee pain or back pain.
In a May 2, 2008 report, Dr. William R. Drew, a Board-certified diagnostic radiologist,
reported that magnetic resonance imaging (MRI) scans of appellant’s spine revealed a moderatesized extruded disc herniation at the L5-S1 level. He also reported that an MRI scan of
appellant’s lower leg was normal.
By letter dated June 2, 2008, the Office notified appellant that the evidence of record did
not support his claim for back pain, knee sprain, disc herniation or sciatica. It requested he
submit additional evidence supporting his claim and advised him of the type of evidence
required.
By report dated June 6, 2008, Dr. Ross reviewed appellant’s history of injury, reported
findings on examination and diagnosed herniated lumbar disc and lumbar radiculopathy.
In a June 20, 2008 report, Dr. Ross reviewed appellant’s history of injury, presented
findings on examination and diagnosed “[s]prain 844.9,” herniated disc and sciatica. He opined
that appellant’s condition was “caused by his work injury or certainly aggravated by [sic] work
injury that is causing sciatica and lower leg pain.”
On July 8, 2008 Dr. Ross related treating appellant for knee, leg and back pain that he
attributed to a “workplace injury [sic]” occurring April 23, 2008. He diagnosed appellant with
sciatica and “radicular symptoms to right [sic] buttocks, posterior thigh, lateral lower leg” as well
as extruded disc herniation.
By decision dated July 23, 2008, the Office denied the claim, finding the evidence of
record did not establish these additional conditions were caused by the identified employment
incident.
Appellant submitted a July 25, 2008 report in which Dr. Ross reviewed appellant’s
history of injury, presented findings on examination and diagnosed knee strain.

2

On August 12, 2008 appellant requested an oral hearing.
Appellant submitted a November 29, 2008 report in which Dr. Mooney reviewed
appellant’s past medical history, presented findings on examination and diagnosed left
lumbosacral strain with radiculopathy. Dr. Mooney noted that appellant complained of back
pain that radiated into his left hip. He notes in his history, that appellant was involved in a motor
vehicle accident while driving a postal vehicle.
In a December 2, 2008 report (Form CA-17), Dr. Charles H. Pierce, a family physician,
reported findings on examination and diagnosed lumbosacral sprain. By check mark, he opined
that appellant’s condition was work related. Dr. Pierce attributed appellant’s injury to a “vehicle
accident” that occurred on November 29, 2008.
A hearing was conducted on December 10, 2008 during which appellant described the
events of April 23, 3008, his condition and course of treatment. The hearing officer advised
appellant that he needed to submit medical evidence demonstrating that the conditions diagnosed
in the record were caused by the identified employment incident.
By report dated December 12, 2008, Dr. Ross reviewed appellant’s history of injury,
presented findings on examination and diagnosed knee strain. He noted:
“[This condition was] most likely causally related to the injury of April 23, 2008,
that this injury was caused by a force, dorsiflexing the foot and ankle causing
compression of the lower extremity by compressing the pelvis and lumbar spine
on the right. [Appellant] had no previous injury or work restrictions or any
previous absenteeism from the job or injuries at work. Because the right calf pain
and sciatic-like pain in the right leg, again this is most likely radiculopathy and I
do believe that it is causally related to his injury.”
By decision dated March 16, 2009, the Office affirmed its June 23, 2008 decision, finding
that the evidence of record did not demonstrate the additional conditions appellant alleged were
caused by the identified employment.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).

3

based on a complete factual and medical background showing causal relationship.4 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
ANALYSIS
The Office accepted appellant’s claim for right leg strain. Appellant alleges he also
sustained right calf injury, knee sprain, low back disc herniation and sciatica because of the
April 23, 2008 employment incident. Appellant’s burden is to establish the identified
employment incident caused these additional conditions. Causal relationship is a medical issue
that can only be proven by rationalized medical opinion evidence. Appellant has not submitted
sufficient medical opinion evidence and, consequently, the Board finds appellant has not

4

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

7

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

established he sustained any condition other than his accepted right leg strain in the performance
of duty on April 23, 2008 causally related to his employment.9
Regarding appellant’s alleged right calf condition, the Board finds that appellant has not
submitted any rationalized medical evidence from any physician, which provides a diagnosis of
appellant’s right calf condition and then causally relates that diagnosis to the slip and fall of
April 23, 2008. At best, some of the medical reports of record note that appellant has right calf
pain, but pain is a symptom and not a medical diagnosis.10
Regarding appellant’s low back condition, he has submitted reports and notes signed by
chiropractors, physical therapists and a registered nurse. Because healthcare providers such as
nurses, acupuncturists, physicians assistants and physical therapists are not considered
“physicians” under the Act, their reports and opinions do not constitute competent medical
evidence to establish a medical condition, disability or causal relationship.11 Therefore, the
reports signed by the physical therapists and registered nurse do not constitute competent
medical evidence and are insufficient to satisfy appellant’s burden.
Moreover, the term “physician” includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.12 A chiropractor is not considered a
“physician” under the Act unless it is established that there is a spinal subluxation as
demonstrated by x-ray to exist.13 As none of the chiropractic treatment reports and notes
diagnose subluxation as demonstrated by x-rays to exist, these chiropractors do not constitute
“physicians” for purposes of the Act, their reports and notes do not qualify as competent medical
evidence and, accordingly, are insufficient to satisfy appellant’s burden.
The medical evidence of record regarding appellant’s back condition consists of reports
signed by Drs. Drew, Dunkle, Mooney, Pierce and Ross. This evidence has limited probative
value on the issue of causal relationship because it lacks a rationalized opinion explaining how
the identified employment incident caused the conditions diagnosed.14 Both Drs. Pierce and
Ross opined that appellant’s condition is employment related. Dr. Pierce did not describe the
9

Appellant submitted a medical report, dated December 2, 2008, bearing an illegible signature and an unsigned
diagnostic test report, dated April 26, 2008. The Board has held that reports submitted that are unsigned or that bear
illegible signatures cannot be considered as probative medical evidence, in that they lack proper identification as to
whether they were prepared by physicians. See Willie M. Miller, 53 ECAB 697 (2002). Accordingly, these reports
have no evidentiary value.
10

Robert Broome, 55 ECAB 339, 342 (2004).

11

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
12

The term physician includes chiropractors only to the extent that their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation by the Secretary. 5 U.S.C. § 8101(2); see also Jack B. Wood, 40 ECAB 95 (1988).
13

Mary A. Ceglia, 55 ECAB 626 (2004).

14

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

5

mechanism of injury and, furthermore, his opinion on causal relationship consists of a check
mark on a form report, offering no medical explanation of his opinion.15 Furthermore, he
attributed appellant’s condition to a November 29, 2008 motor vehicle accident, not the
identified April 23, 2008 employment incident. While Dr. Ross also opined in multiple reports
that appellant’s leg and “sciatic-like pain” were causally related to the April 23, 2008
employment incident, he provides no explanation, supported by medical rationale, substantiating
such a conclusion. He noted in his initial report dated May 2, 2008 that appellant had no back
complaints and thereafter never offered a rationalized medical opinion as to how appellant’s
current back diagnoses could have been caused by the April 23, 2008 injury, if appellant had no
back pain up until May 2, 2008.
Dr. Ross opined that appellant’s knee strain was “most likely causally related to the
injury of April 23, 2008.” The Board finds that this is insufficient to establish appellant’s claim
as Dr. Ross’ opinion is couched in speculative terms16 regarding how appellant’s knee strain
occurred. These deficiencies reduce the probative value of these physician’s opinions such that
their reports and notes lack probative value on the issue of causation and are insufficient to
satisfy appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.17 The fact that a condition manifests itself or worsens during a
period of employment18 or that work activities produce symptoms revelatory of an underlying
condition19 does not raise an inference of causal relationship between a claimed condition and
employment factors.
CONCLUSION
The Board finds appellant has not established that he sustained right calf, knee or back
conditions on April 23, 2008 in the performance of duty causally related to his employment.

15

See Calvin E. King, 51 ECAB 394, 400 (2000) (numerous form reports from a physician who checked a “yes”
box indicating a causal relationship between appellant’s spinal stenosis and his employment had little probative
value absent supporting rationale and were insufficient to establish causation).
16

See Leonard J. O Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions which are
speculative or equivocal in character have little probative value).
17

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

18

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

19

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

6

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2009 and July 23, 2008 decisions of
the Office of Workers’ Compensations Programs are affirmed.
Issued: June 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

